PER CURIAM.
Affirmed. See Pascual v. Dozier, 771 So.2d 552, 554 (Fla. 3d DCA 2000); Binger v. King Pest Control, 401 So.2d 1310 (Fla.1981)(trial court’s decision to exclude expert testimony based on improper disclosure “should be guided largely by a determination as to whether use of the undisclosed witness will prejudice the objecting party ... Prejudice in this sense refers to the surprise in fact of the objecting party ... .”)(internal citations omitted); Dos Santos v. Carlson, 806 So.2d 539 (Fla. 3d DCA 2002)(reversing and remand*69ing for new trial based on improper exclusion of defendant’s radiology expert, where plaintiff knew about expert prior to trial and failed to establish unfair surprise).